DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive. The Eilers references still applies albeit in obviousness-type form as necessitated by amendment. Since the arguments directed to Eilers pertain to the previous anticipation rejections in light of the amendments, the arguments are moot. The objection to the Drawings and USC 112 rejections are obviated by amendment.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Claim 3 recites in line 3 “passed through a bed of the methane oxidation catalyst.” But claim 1 already recites a bed of methane oxidation catalyst. Therefore the limitation of claim 3 should recite “passed through the bed of methane oxidation catalyst” for consistency and clarity. Appropriate correction is required. Claim 4 depends on claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said one or more catalytically active metals" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is rejected under 35 U.S.C. 103 as being unpatentable over Eilers (US 2009/0224209 A1) in view of Nakamura (US 2017/0267523 A1).
Regarding claims 1-6 and 10, Eilers discloses a process comprising: partially oxidizing methane with air in a vertically elongated reactor vessel having a burner positioned at the top of the vessel to produce syngas and steam (paragraph 25) in the absence of a catalyst (paragraph 26) at temperatures between 1100 and 1350 °C (paragraph 29); catalytically reforming the syngas with steam to produce further syngas (paragraph 36) and converting the generated soot to further syngas (paragraph 37), wherein all processes occur in a single reactor as claimed (see Figure 1 of Eilers). The steady-state process of Eilers achieves thermodynamic equilibrium by definition. Eilers discloses that the methane oxidation catalyst is a metal on a bed of refractory oxide (alumina) support material (paragraph 35) but not that the metal is rhodium. Nakamura—in an invention for a catalytic steam reforming apparatus—discloses Rh from 0.10 to 0.3 parts by weight relative to its alumina support to achieve optimal catalytic activity while decreasing production costs (paragraph 95). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the well-known metal of rhodium in Eilers at the specified concentration to provide a minimum effective catalytic activity without providing excess expense for no advantage as suggested by Nakamura. Based on Applicant’s position on page 6-7 of the Remarks filed 4/7/22, and supported by the instant specification and claim 4, the refractory oxide material is the same material as the refractory oxide support material (alumina) of the methane oxidation catalyst. Thus Eilers and Nakamura’s teaching of rhodium on alumina is sufficient to meet all of the claim limitations of claims 1-6 and 10.
Regarding claims 7-9, Eilers discloses that the methane content of the feed is more than 90% (paragraph 23).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725